  Case 2:19-bk-50538-MPP           Doc 21 Filed 05/10/19 Entered 05/10/19 11:51:38                Desc
                                    Main Document    Page 1 of 3




SO ORDERED.
SIGNED this 9th day of May, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


   IN RE:         TONYA LYNN LANEY F/K/A
                  TONYA LYNN RICHARDSON,                              Case No. 2:19-BK-50538-MPP
                  Debtor                                                                Chapter 7



            ORDER GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY
                             AND ABANDONMENT


          This matter having come before the Court pursuant to the motion of Movant, Nationstar

   Mortgage LLC d/b/a Mr. Cooper, for relief from the automatic stay, and the Court, being fully

   advised, finds that there was no opposition to the motion and, therefore, the motion is GRANTED.

   Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure does not apply in this case.

   Therefore, relief is hereby granted, the property is no longer property of the bankruptcy estate, and

   Movant is free to pursue state court remedies against the real property more commonly known as

   238 Craig Street N.W., Norton, VA 24273, said real property being more particularly described as

   follows:
Case 2:19-bk-50538-MPP       Doc 21 Filed 05/10/19 Entered 05/10/19 11:51:38                Desc
                              Main Document    Page 2 of 3


      All that certain lot or parcel of land, lying and being in the City of Norton, Wise
      County, Virginia, and designated and known as the Northern half of Lot 11 in Block
      19, "Plat 1, Norton Land and Improvement Company," and which said lot or parcel of
      land is more particularly bounded and described as follows, to-wit:

      BEGINNING at a locust hub at the intersection of the Southern line of Ridge
      Avenue with the Eastern line of Craig Street; thence S 21 53 E., 43.5 feet to a stake in
      the Eastern line of said street at the division line of said lot; thence along said division
      line N. 61-18 E. 233.4 feet to a stake in the South-Western line of Poplar Street; thence
      curving to the right with a radius of 311.2 feet for a distance of 25 feet to a stake at the
      intersection of the Western line of Poplar Street with the southern line of Ridge
      Avenue; thence along the Southern line of Ridge Avenue S 66 W. 221.6 feet to the
      BEGINNING, containing 7592.4 square feet.

      BEING the same property conveyed to Tamara R. Greear by Deed dated April 22,
      1994 and recorded in the Wise County Circuit Court Clerk's Office in Deed Book 777,
      Page 036.

      There is also granted to the Grantees the use of any and all easements, right of ways,
      roadways, water rights, pipeline rights, sewer systems including any field lines
      attached thereto, in existence and which lawfully may be used by Grantors, whether
      by express grant, prescriptive use or otherwise, and which are appurtenant to and part
      of the use and enjoyment of this particular tract of land.

      There is also conveyed by this instrument all buildings, improvements, fixtures,
      easements and appliances now or hereafter attached to or used in connection with the
      property herein attached.

      This conveyance is made subject to all prior recorded conditions, restrictions,
      reservations, easements and conveyances affecting the property hereby conveyed.



IT IS SO ORDERED.
                                             ###




                                               2
Case 2:19-bk-50538-MPP       Doc 21 Filed 05/10/19 Entered 05/10/19 11:51:38   Desc
                              Main Document    Page 3 of 3


APPROVED:


__/s/ Luke H. Neder________________
Joel W. Giddens (016700)
Heather Martin-Herron (032248)
Kathryn Lachowsky-Khan (037090)
Luke H. Neder (028444)
Brent Heilig (023681)
WILSON & ASSOCIATES, P.L.L.C.
320 North Cedar Bluff Road, Suite 240
Knoxville, Tennessee 37923
(865) 558-5688

Attorneys for Movant
W&A No. 542-338189
Loan No. XXXXXX9621




                                          3
